AFFIRMED.
This is an appeal from the Attorney General's ruling in the preparation of a ballot title for the excise tax law of 1929. The title as prepared by the Attorney General is as follows: "EXCISE TAX BILL — Purpose: Levying 5 per cent excise tax on net incomes of banks, building and loan and savings and loan associations and mercantile, manufacturing and business corporations." Appellants take exception to the ballot title because of the expression "levying 5 per cent excise tax on net incomes" and suggest instead thereof the following: "Imposing 5 per cent excise tax measured by net income from all sources." The objection succinctly stated is using the word "levying" instead of "imposing," and "tax on net incomes" instead of "tax *Page 502 
measured by net income." In the oral argument appellants based their reasons upon the alleged unpopularity of an income tax in this state. They claim that the use of the words "net incomes" would prejudice the bill with the voter. The court is of the opinion that the ballot title as prepared by the Attorney General is fair and succinctly expresses the general purpose of the bill. We do not think that the word "income" as used in the ballot title as prepared by the learned Attorney General is any more prejudicial than the word "income" as used in the proposed substitute title.
It is a reflection on the intelligence of the voters to argue that they will be so easily misled. The system of legislation through the initiative and referendum is based on the discriminative intelligence of the citizens. The voters of Oregon are intelligent. Voters interested in the welfare of the state will inform themselves of the substance of the bill upon which they are called to vote. Such voters will not be contented with simply reading either of the titles, that is, the title expressing the purpose, or the short ballot title, but will either read the bill in its entirety or have it discussed by those informed of the contents of the bill. The ballot as prepared by the Attorney General is held to be fair and sufficient. The ballot titles as prepared by the Attorney General will be certified to the Secretary of State.
BALLOT TITLE APPROVED.
BROWN, J., absent. *Page 503